— Appeal by the defendant from two judgments of the County Court, Suffolk County (Copertino, J.), both rendered July 17, 1986, convicting him of robbery in the first degree, burglary in the second degree, and grand larceny in the third degree under S.C.I. No. W-480/86, and attempted rape in the first degree under indictment No. 601/86, upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.